Action by a general contractor against a subcontractor, and its president and majority stockholder to recover on an indemnity agreement in which they agreed to hold the general contractor harmless against any and all claims which might be asserted against it by Westchester Lathing Corporation, their subcontractor. The appeal is (1) from an order entered October 15, 1958 granting respondent’s motion for summary judgment for $2,080.37, and, severing respondent’s claim for $750 for attorney’s fees, to be determined on a hearing for assessment thereof, (2) from a judgment entered October 16, 1958 for $2,080.37, and (3) from a judgment entered *956October 28, 1958 for $750. Although the judgment entered October 28, 1958 was entered on appellants’ default the parties have stipulated that the court pass on that judgment in accordance with its determination of the appeals from the order and the other judgment. Order entered October 15, 1958 and judgment entered October 16, 1958 unanimously affirmed, with $10 costs and disbursements, without prejudice to the pursuit of any suitable remedies by appellants against respondent in the event that it be finally adjudicated that respondent is not liable to the Westchester Lathing Corporation for alleged extra work upon the subject premises or that respondent suffered no loss by reason of the claims of the said corporation. No opinion. On the stipulation of the parties judgment entered October 28, 1958 unanimously affirmed, without costs. Present — -Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.